internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-140448-01 cc psi b9 date taxpayer's name taxpayer's address taxpayer's identification no date of death date of conference legend decedent will foundation country state dollar_figurex dollar_figurey dollar_figurez dollar_figurea year year year date date date date tam-140448-01 date date date issues does decedent’s residuary bequest to foundation located in country qualify for the estate_tax charitable deduction under sec_2055 of the internal_revenue_code did decedent’s lifetime transfers to foundation constitute adjusted_taxable_gifts to foundation or its directors as individuals do the distributions from decedent’s estate to foundation in accordance with the residuary bequest in decedent’s will qualify for an income_tax charitable deduction under sec_642 conclusions the residuary bequest from decedent’s estate to foundation qualifies for the estate_tax charitable deduction under sec_2055 decedent’s lifetime transfers to foundation did not constitute adjusted_taxable_gifts to foundation or its directors the distributions from decedent’s estate to foundation qualify for an income_tax charitable deduction under sec_642 facts during his life decedent a united_states citizen residing in state created foundation in country the document establishing foundation was executed on date decedent was not an officer or member of the board_of directors of foundation although foundation’s governing instrument indicates that foundation’s exclusive purpose is to provide scholarships to art students foundation’s governing instrument did not include certain provisions required by sec_508 in addition foundation did not file an application_for recognition of exemption form with the internal_revenue_service tam-140448-01 during his lifetime decedent gave dollar_figurex to foundation decedent did not file a gift_tax_return or claim an income_tax deduction in connection with the lifetime distributions in year decedent executed a will the will provides that the residue of decedent’s estate is to pass to foundation article seven of decedent’s will provides in creating foundation it was my intent that its purposes be exclusively charitable and educational within the meaning of sec_2055 or of the internal_revenue_code_of_1986 as amended and be restricted to promoting the arts including awarding scholarships to country’s and american citizens pursuing careers in the arts i direct that the board_of directors of foundation upon my death take any actions deemed necessary to be in compliance with sec_2055 or the will did not include any alternative dispositions for the residue in the event of the failure of the bequest to foundation decedent died on date the residue of decedent’s estate consisted of a cooperative apartment that was sold after decedent’s death cash or cash equivalents and publicly_traded_securities all located within the united_states on date decedent’s estate timely filed its united_states estate and generation-skipping_transfer_tax return form_706 on the return decedent’s estate claimed an estate_tax charitable deduction under sec_2055 of dollar_figurey for the entire value of the residue that was to pass to foundation decedent’s estate_tax_return was examined by the internal_revenue_service and the amount claimed for the estate_tax charitable deduction was disallowed because the foundation’s governing instrument failed to include provisions required by sec_508 on date the estate filed its u s income_tax return for estates and trusts form_1041 for year on the return the estate claimed an income_tax charitable deduction under sec_642 in the amount of dollar_figurez apart from the distributions of income dollar_figurea total to foundation made by the estate and the distributions by decedent during his lifetime no further amounts have been given to foundation from any other source on date foundation’s governing instrument was amended to include provisions in compliance with sec_508 on date foundation filed a form_1023 application_for recognition of exemption under sec_501 as a private_foundation and requested relief under sec_301_9100-3 of the procedure and administration regulations from the filing deadline imposed by sec_508 of the code on date the service issued a tam-140448-01 ruling letter recognizing the foundation’s exemption under sec_501 as a private_foundation and granting the requested relief under sec_301_9100-3 of the regulations the ruling letter grants foundation’s request for an extension of the period allowed for filing of the notice required under sec_508 and sec_1_508-1 of the income_tax regulations and concludes that foundation’s exemption under sec_501 is effective beginning on the date that foundation was organized the ruling letter also states that foundation is a private_foundation within the meaning of sec_509 law and analysis issue sec_2055 provides in relevant part that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation or association organized and operated exclusively for religious charitable scientific literary or educational_purposes including the encouragement of art or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment and the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private stockholder or individual which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_2055 provides that no deduction shall be allowed under sec_2055 for a transfer to or for_the_use_of an organization or trust described in sec_508 or sec_4948 subject_to the conditions specified in such sections sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable purposes sec_501 organizations include corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition and for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_508 provides generally that an organization organized after date shall not be treated as described in sec_501 - tam-140448-01 unless it has given notice to the secretary in such manner as the secretary may by regulations prescribe that it is applying for recognition of such status or for any period before the giving of such notice if such notice is given after the time prescribed sec_1_508-1 of the income_tax regulations provides generally that an organization seeking exemption under sec_501 must file a form_1023 exemption application within months from the end of the month in which the organization was organized rev_proc 1992_2_cb_490 and sec_301_9100-2 of the regulations extends the deadline by an additional months such notice is filed by submitting a properly completed and executed application_for recognition of exemption form_1023 with the internal_revenue_service sec_508 provides that no gift or bequest made to an organization shall be allowed as a deduction under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 if such gift or bequest is made- a b to a private_foundation or trust described in sec_4947 in a taxable_year for which it fails to meet the requirements of sec_508 determined without regard to subsection e or to any organization in a period for which it is not treated as an organization described in sec_501 by reason of sec_508 sec_508 provides that a private_foundation shall not be exempt from taxation under sec_501 unless its governing instrument includes provisions the effects of which are- a b to require its income for each taxable_year to be distributed at such time and in such manner as not to subject the foundation to tax under sec_4942 and to prohibit the foundation from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to subject the foundation to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 sec_1_508-3 provides that except as provided in sec_1_508-3 sec_508 shall not apply to any private_foundation regardless of when organized with respect to any taxable_year beginning before the transitional date tam-140448-01 sec_1_508-3 provides that sec_1_508-3 shall apply only to gifts or bequests referred to in sec_508 that are made before the transitional date sec_1_508-3 of the regulations provides that the term transitional date means the earlier of the following dates i ii in the case of a medical_research_organization date or in the case of a community_trust date or the 91st day after the date an organization receives a final ruling or determination_letter that it is a private_foundation under sec_509 sec_4948 provides that sec_507 sec_508 and chapter 42a shall not apply to any foreign organization which has received substantially_all of its support other than gross_investment_income from sources outside the united_states in this case decedent who was a citizen_of_the_united_states established foundation in country decedent made transfers to the foundation during his lifetime and under the terms of his will the residue of his estate is to pass to foundation all of foundation’s support came from decedent the availability of charitable deductions with respect to taxes imposed by the code is generally subject_to the requirements of either sec_508 or sec_4948 of the code since foundation has received more than of its support other than gross_investment_income from a united_states_person decedent it is not described in sec_4948 and thus is subject_to sec_508 sec_508 disallows a charitable deduction to any organization in a period for which it is not treated as described in sec_501 by reason of sec_508 however on date the service issued a ruling letter granting foundation relief under sec_301_9100-3 of the regulations from the filing deadline imposed by sec_508 of the code and recognizing foundation’s exemption under sec_501 as a private_foundation under that ruling letter foundation’s exemption under sec_501 is effective beginning on the date that foundation was organized therefore sec_508 does not apply to disallow a charitable deduction sec_508 disallows a deduction for a gift to a private_foundation in a taxable_year for which it fails to meet the requirements of sec_508 however sec_1_508-3 and provide that sec_508 shall not apply to any private_foundation regardless of when organized with respect to any taxable_year beginning before the transitional date sec_1_508-3 defines the transitional date as the 91st day after the date an organization receives a final ruling or determination_letter that it is a private_foundation under sec_509 for organizations that are not community trusts or medical_research organizations because foundation met the governing instrument tam-140448-01 requirements of sec_508 before it received a ruling letter that it is a private_foundation sec_508 does not disallow a charitable deduction therefore sec_508 will not bar the deductibility of decedent’s bequest to foundation under these circumstances we conclude that decedent’s bequest was made to an organization meeting the requirements of sec_2055 accordingly the residuary bequest to foundation will qualify for the estate_tax charitable deduction under sec_2055 issue sec_2001 provides that the tentative estate_tax is computed on the sum of- a the amount of the taxable_estate and b the amount of the adjusted_taxable_gifts over the aggregate amount of tax which would have been payable under chapter of the code for purposes of sec_2001 the term adjusted_taxable_gifts means the total amount of the taxable_gifts within the meaning of sec_2503 made by the decedent after date other than gifts which are includible in the gross_estate of the decedent sec_2503 provides that the term taxable_gifts means the total_amount_of_gifts made during the calendar_year less the deductions provided in subchapter_c sec_2522 and following sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 generally provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides examples of transactions resulting in taxable_gifts sec_25_2511-1 provides in part that a transfer of property by an individual to a corporation is a gift by the individual to the individual shareholders of the corporation to the extent of their proportionate interests in the corporation however the section further provides that a transfer made by an individual to a charitable public political or similar organization may constitute a gift to the organization as a single entity depending on the facts and circumstances in the particular case sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction in the case of a citizen or resident the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment including the encouragement of art and the prevention of tam-140448-01 cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private stockholder or individual which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office in this case decedent made transfers in the amount of dollar_figurea during his lifetime foundation’s governing instrument indicates that foundation’s exclusive purpose is to provide scholarships to art students there is no indication that the directors benefitted from the transfers furthermore on date the service issued a ruling letter recognizing foundation’s exemption under sec_501 as a private_foundation under that ruling letter foundation’s exemption under sec_501 is effective beginning on the date that foundation was organized the transfer of funds to foundation made by decedent during his life constituted gifts to foundation as a single entity under these circumstances we conclude that the transfers qualify for a deduction under sec_2522 and thus are not taxable_gifts under sec_2503 and therefore do not constitute adjusted_taxable_gifts under sec_2001 issue sec_642 of the code provides that in the case of an estate_or_trust other than a_trust meeting the specifications of subpart b there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 purposes specified in sec_170 determined without regard to sec_170 include a contribution or gift to or for_the_use_of a corporation trust community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office income from the residue of an estate is considered to be part of a residuary bequest for purposes of the charitable deduction under sec_642 see revrul_57_133 1957_1_cb_200 tam-140448-01 sec_1_642_c_-3 of the income_tax regulations provides for a disallowance of deductions otherwise allowable under sec_642 or in cases where sec_508 and sec_4948 apply as concluded above neither sec_508 nor sec_4948 apply to disallow any deduction otherwise allowable under sec_642 under these facts and circumstances we conclude the distributions to foundation by decedent’s estate were paid pursuant to the governing instrument of the estate and are for a purpose specified in sec_170 determined without regard to sec_170 accordingly decedent’s estate may deduct the amounts paid to foundation in year and year under sec_642 to the extent those amounts came from the gross_income of the estate caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
